TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 7, 2014



                                     NO. 03-13-00700-CR


                                Ramco Group, LLC, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court on

September 17, 2013. Ramco Group, LLC has filed a motion to dismiss the appeal. Therefore,

the Court grants the motion, allows Ramco Group, LLC to withdraw its notice of appeal, and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.